Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the Specification and Drawings, filed on 06/09/2022, obviate the outstanding objections to the Specification and Drawings in the Non-Final action.
Response to Arguments
Applicant’s arguments, see pp. 10-11 of the Remarks, filed 06/09/2022, with respect to rejections of claims 1-20 under 35 U.S.C. 112(b), second paragraph, as being indefinite have been fully considered and are persuasive. Amendments to independent claim 1 and 11 obviates the rejection of the claims. Thus, the rejection of claims 11-20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to disclose, teach, or suggest an illumination light source for a surgical laser system as claimed, the illumination device comprising: a ring-shaped housing, having a plurality of lower apertures located in a bottom portion and forming a circle; a plurality of focusing lenses disposed in a circle within the housing, each lens being located above one of the plurality of lower apertures; a ring-shaped upper mask disposed within and concentrically with the housing, located above the plurality of lenses, the upper mask having a plurality of upper apertures formed thereon in a circle, wherein each upper aperture is located above one of the plurality of lenses; a ring-shaped circuit board disposed concentrically with the housing; and a plurality of light-emitting devices disposed on the circuit board forming a circle, the plurality of light-emitting devices located above the upper mask and having light-emitting surfaces facing the upper mask, wherein each light-emitting device is located above one of the upper apertures; wherein light emitted by each light-emitting device, after passing through the corresponding upper aperture and focused by the corresponding lens, forms a light cone, wherein an axis of the light cone which passes through a center of the upper aperture and a center of the lens intersects a central axis of the housing at an intersection location which is at a predetermined distance from the lens, and wherein at the intersection location, a field of illumination of the light cone is between 10 mm and 20 mm in diameter. 
Su, Pub. No. U.S. 2015/0146170 (hearinafter "Su") is regarded as the closest prior art to claimed inventions recited independent claims 1 and 11. Su discloses an illumination light source for an ophthalmic surgical laser system ([0035]), comprising: a ring shaped housing ([0086]), having a lower aperture located in a bottom portion and forming a circle (fig. 5C); a lense disposed above a lower aperture ([0009]); a plurality of light emitting devices ([0012]) locate above the aperture ([0013)).
The light source of independent claim 1 differs from the light source of Su in that it comprises: a ring-shaped upper mask disposed within and concentrically with the housing, wherein the upper mask has a plurality of upper apertures formed thereon in a circle, wherein each upper aperture is located above one of the plurality of lenses; a plurality of light-emitting devices disposed on a ring-shaped circuit board disposed concentrically with the housing, wherein the light-emitting devices are located above the upper mask and having light-emitting surfaces facing the upper mask; a plurality of lower apertures located in a bottom portion and forming a circle; a plurality of lenses disposed in a circle within the housing, wherein each lens is located above one of the plurality of lower apertures; wherein light emitted by each light-emitting device, after passing through the corresponding upper aperture and focused by the corresponding lens, forms a light cone, wherein an axis of the light cone which passes through
a center of the upper aperture and a center of the lens intersects a central axis of the housing at an intersection location which is at a predetermined distance from the lens, and wherein at the intersection location, a field of illumination of the light cone is between 10 mm and 20 mm in diameter. 
Regarding independent claim 11, the claimed light source differs from the light source of Su in that it comprises: a plurality of apertures located in a bottom portion and forming a circle; a plurality of focusing lenses disposed in a circle within the housing, wherein each lens is located above one of the plurality of lower apertures; a ring-shaped circuit board disposed concentrically with the housing; a plurality of light-emitting devices, wherein each light-emitting device is located above, and has a light-emitting surface facing, a corresponding one of the plurality of lenses; wherein light emitted by each light-emitting device, after passing through the corresponding upper aperture and focused by the corresponding lens, forms a light cone, wherein an axis of the light cone which passes through a center of the upper aperture and a center of the lens intersects a central axis of the housing at an intersection location which is at a predetermined distance from the lens, and wherein at the intersection location, a field of illumination of the light cone is between 10 mm and 20 mm in diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
June 18, 2022